DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/24/2022.
Note: Applicant has made amendments to the claims without any indication of the amendment.  For example, the phrase “the plurality of coils” has been replaced with “the three coils” in the first sentence of the last paragraph of Claim 20.  Applicant is requested to clearly indicate any amendment to the claims are required by the MPEP. 
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive..
With regard to applicant’s arguments on page 7,
The Examiner respectfully disagrees that the equations disclosed are sufficient to build “8” in Figure 14D.  The equations disclosed by applicant are generic Maxwell’s equation which use a Jacobian matrix to allow for the transformation from one coordinate system to another.  As such, these equations appear be, at most, a starting point for which applicant then takes additional undisclosed steps that achieve the claim features.  The Examiner notes that no prior art reference discloses the configuration claimed by applicant or the manner in which such a claim feature can be obtained.  As such, a person of ordinary skill in the art (POSITA) would not have known how to use applicant’s equations to achieve the claimed manner because such a feature was not well known in the art.  When applicant is not relying upon that which is well known, applicant must provide a sufficient explanation to reasonably convey to a person of ordinary skill in the art how applicant is implementing a claim feature in order to establish possession.  US 2016/0327677 was previously cited as an example that discloses the exact same equations as applicant, but where the reference does not disclose changing the effective location of three coils in the claimed manner.  These equations are not unique to applicant’s specific invention, and thus more information is required in order to reasonably demonstrate possession by explaining how applicant is implementing these equations.  As such, merely choosing a material and selecting a coordinate system would not sufficiently disclose the claim features.  Further, the Examiner notes that applicant’s equations do not reasonably demonstrate or explain how any of the disclosed metamaterial configurations can be configured or adjusted to achieve the claim features.  Applicant does not reasonably explain how the metamaterials themselves can be configured to achieve the claim features.  Instead, applicant states that a person of ordinary skill in the art would know how to achieve this but without any reasonable explanation.  For example, applicant does not provide a single working example to show how the equations can be employed to achieve a single example of collocating the coils as claimed.  
As to the arguments on page 8,
The Examiner acknowledges that, given the size of the previous Office Action, that a combined response for common rejections throughout the claims is appropriate.  However, the Examiner notes that this was discussed for those claims having a similar or common issue.  As such, any rejection not covered by an argument directed towards a common or similar issue is repeated below. As an example, applicant does not explain, with regard to Claims 5 and 17, how the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line.  This is further distinct any recitation regarding the coils.  Applicant’s formulas do not explain how the equations would also provide a shrinking effect, or how using the equations to effectively relocate the coils would also cause an effective reduction in the tool backbone as claimed.  Claim 20 additionally recites a similar shrinking issue, but additionally recites that the tool backbone is shrunk, which is distinct from reciting that it was “effectively” shrunk.  Applicant does not originally disclose an actual shrinking of the backbone, and applicant does not reasonably disclose how the metamaterial itself is configured to perform this function, especially within the confines of the constructively elected embodiment utilizing the claimed plurality of coils disposed around a common point within the tool backbone, which is reasonably limited to the embodiment of Figures 14A-14D. The Examiner further notes that the 112(b) rejections raise distinct issues from the 112(a) rejections, but that no response for these rejections is provided.  As such, those rejections that are still applicable and for which applicant does not response argue are found and explained below.
The Examiner respectfully disagrees that the Office Action is addressing the wrong issue.  Applicant argues that the equations are used by a POSITA to find the correct metamaterial, but the Examiner respectfully notes that applicant does not provide any explanation or evidence to support this argument.  This is because applicant does not reasonably explain how a POSITA could use the equations in the manner as claimed.  Merely having the equations does not reasonably allow a POSITA to implement the claim features, as evidenced by the fact that no prior art reference demonstrates that such an implementation was known, including the above noted  US 2016/0327677 reference. The US 2016/0327677 reference begins with the exact same equations as applicant but does not disclose the changing of the effective location of three coils, thereby demonstration that it was not known to use these equations in this manner.  When applicant is not relying upon that which is well known in the art, applicant must reasonably demonstrate how applicant is implementing the claim feature.  Merely placing values into the equations argued by applicant would not reasonably achieve the claim feature, including how the specific metamaterials would need to be adjusted, in order to achieve the claim features.  Applicant presents no evidence to demonstrate this or support the argument of what a person of ordinary skill in the art would have known.  What applicant has provided is the starting point for how applicant achieves the claimed invention.  This is equivalent to knowing the starting ingredients to making Coca-Cola.  However, without knowing the correct formula, or sufficient direction the equations (or ingredients) need to be taken in the case of the instant application, knowing the starting equations or ingredients does not mean that a POSITA would know how to achieve the final product.  
Lastly, while applicant points to various sections of the disclosure, applicant’s argument still attempts to rely upon what applicant considers to be the knowledge of a POSITA.  To that, the Examiner respectfully notes MPEP 2145(I) which explains “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
With regard to the arguments on pages 9-10,
The Examiner respectfully disagrees with applicant for the reasons stated above. Applicant’s equations do not reasonably explain, with sufficient detail, how applicant implements the equations to achieve the claim features.  This includes applicant’s Claim 7 limitations because applicant does not reasonably explain how applicant causes three coils to be effectively shrunk when collocated at a common point.  Applicant provides no evidence or explanation as to how a person of ordinary skill in the art would have known to implement the equations, in combination with the disclosed metamaterial, to achieve the claim features.
Regarding Claim 9, the Examiner respectfully notes that the independent claims are directed towards the embodiment of Figure 14A-D.  This embodiment does not disclose or explain how the metamaterial can be coupled to the imaging tool via a deployable arm.  While applicant may disclose another embodiment, such as Figure 12A-B, that uses a deployable arm, this embodiment does not use or include three coils as are claimed and required in the independent claims.  The point of noting that the metamaterial is located elsewhere was to explain that Claim 1 requires that the metamaterial be located as seen in Figures 14A-D, but the metamaterial could not be located as seen in Figures 14A-D if it were located on a deployable arm, and thus the material is located elsewhere, with elsewhere being on the arm. Applicant does not show or explain how the metamaterial can be located on the arm but still cause three coils to be effective collocated as claimed.  
Applicant argues that support for Claims 15-20 can be found in a similar way as Claims 1, 2, and 4-144, but the Examiner respectfully disagrees.  Figures 2A-5C and the noted paragraphs do not disclose a metamaterial that is capable of collocating three coils in the claimed manner, and applicant does not reasonably establish that a person of ordinary skill in the art would have known how to achieve this claim feature  starting with the disclosed equations.
As for the remaining arguments, applicant is directed towards the above response.
Lastly, with regard to the previously applied prior art, the Examiner respectfully disagrees with applicant.  In order to obtain priority, applicant’s prior reference must provide full 112(a) support for the claim features.  Because the parent application relied upon does not reasonably disclose full 112(a) support for the claim features for similar reasons as explained above, Fouda et al. (US 2019/0277995) is prior art available to be used against the instant application because the instant application is not entitled to the filing date of the any parent application.  Because Fouda et al. published more than one year from the actual filing date of the instant application, it is available as prior art.  Note for example the previous Santarus, Inc. v Par Pharm decision in paragraph 36 of the previous Office Action.
Note: Many of the rejections below are predicated on the understanding that merely inserting three coils into a metamaterial of any disclosed version would not cause the three coils to be effectively collocated at the specific location shown, for example, in applicant’s Figures 14A-D and that some configuration of these metamaterials is necessary to cause the above effective collocation of the coils to the exact same location.  Because, as best understood, applicant does not provide an explanation as to how the metamaterials are configured to cause the above claim feature, for the purposes of completeness and compact prosecution, a rejection is made for each instance and version of the metamaterials recited in the claims that are recited to cause the above feature.  Should applicant disagree, applicant is requested to either explain where the disclosure does provide support for the features rejected below, or to briefly explain why the mere embedding of the coils in the metamaterial would cause the claimed coils to be effectively collocated to the same specific location as claimed. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/415,849, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
As to Claims 1 and 15,
1) Claim 1 recites “the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” in the last paragraph of the claim, and Claim 15 recites “the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial; and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” on the last four lines of the claim. As such, applicant is claiming that three coils are disposed within at least one metamaterial.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813, and these applications do not reasonably disclose how such a feature would be implemented. Applicant is now claiming that three coils are disposed within “at least one” metamaterial, but applicant does not originally disclose the use of more than one metamaterial used with the three coils, and applicant does not disclose how more than one metamaterial could be used in the claimed manner, in the combination.  By stating “at least one,” applicant is reasonably intending to include more than one metamaterial, but such a feature is not found in the instant application, and such a feature is not found in any of the parent applications.  Applicant, furthermore, does not reasonably disclose how more than one metamaterial could be used to effectively collocate the coils in the claimed manner.  
Furthermore, applicant does not reasonably disclose how a single metamaterial is used in the claimed manner.  Applicant does not reasonably disclose how the metamaterial performs the above function, regardless of where the coils are located.  Applicant’s instant application does not provide any specific example of how applicant implements the claim features in that applicant does not reasonably explain how the metamaterial is configured to perform the above claim feature.  While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively change the location of the claimed coils in generally or to specifically effectively change the location of the coils to a central common point as seen in Figures 14A-D.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the location of three distinct coils at three distinct locations to a single common point.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1 but where such an application does not disclose the effective changing of a location of a coil or three coils in the claimed manner.  As best understood, merely placing the coils into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design and configuration to allow it to perform the claim function, but where such a design and configuration is not reasonably disclosed.  Furthermore, while applicant does disclose various metamaterials in Figures 3A-6, these metamaterials, as explained further below, come from prior art references that are not specifically designed and configured to perform the claimed function of effectively collocating coils.  As such, while applicant discloses various metamaterial options, applicant does not reasonably explain how these metamaterials are caused to perform the above effective collocation of the coils feature recited in the claims.  The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.  
As to Claims 5 and 17,
Claims 5 and 17 recite that the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line,  the Examiner respectfully notes that, for the reasons noted above, the parent applications do not provide support for at least one metamaterial that is capable of performing the above claim feature in that applicant does not disclose more than one metamaterial, in the combination, that can perform the above claim features.  Furthermore, for similar reasons as explained above, applicant does not reasonably explain how the metamaterial would be capable of performing the above claim feature.  Applicant does not provide any example that reasonably explains how applicant is performing the above claim feature in the parent applications.  The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claims 7 and 18,
Claims 7 and 18 recite that the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point. However, the parent applications make no mention of shrinking the coils themselves.  For example, paragraph [0058] of parent application 16/415,849 explains that the metamaterial effectively co-locates the three coils at a single point on the tool access, thus changing the effective locations.  However, changing the effective locations of the coils is not the same thing as shrinking the coils.  That stated, even if the metamaterial of the parent applications were capable of performing the claim features, applicant does not reasonably explain how the metamaterial can be configured to implement such a feature.  Furthermore, the parent applications do not state that the resolution of the imaging tool is increased by shrinking the three coils as claimed.  Parent application 16/415,849 for example explains in the abstract that metamaterials placed very close to the outer perimeter of the tool can improve vertical resolution.  However, the coils in the embodiment of Figures 14A-D and the disclose of these figures of the parent applications are not positioned very close to the outer perimeter of the tool. In fact, paragraph [0039] explains that using the metamaterial to shrink the actual sensors into down-scaled equivalents that are then virtually shifted towards the outer perimeter of the tool serves to increase azimuthal and vertical resolution.  However, the coils are being virtually shifted towards the middle of the tool and not to the outer perimeter in the embodiment of Figures 14A-D and the disclosure of these figures of the parent applications.  The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 9,
Claim 9 recites that the metamaterial is coupled to a tool body of the imaging tool via a deployable arm.  However, no embodiment of the parent applications discloses metamaterial coupled to a tool body via a deployable arm and where the metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil as is required by claim 1.  As seen in Figures 14A-D and the disclosure of these figures of the parent applications, no deployable arm is disclosed, and these figures and their related disclosure are the only portions of the disclosures that provide support for the features of claim 1. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.  As such, the instant application is not a continuation application.
As to Claim 10,
Claim 10 recites the at least one metamaterial is located on a moveable pad that is coupled to the tool body. However, no embodiment of the parent applications discloses metamaterial located on a moveable pad that is coupled to the tool body, and where the metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil.  As seen in Figures 14A-D and the disclose of these figures of the parent applications, no deployable arm is disclosed. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 11,
Claim 11 recites the at least one metamaterial comprises alternating electric and magnetic metamaterial layers.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0047] that the metamaterial can be realized using alternating electric and magnetic metamaterial layers.  While applicant provides Figure 3B and its description, Figure 3B does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3B comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach), but where this reference is not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 12,
Claim 12 recites the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0046] that the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  While applicant provides Figure 3A and its associated description, Figure 3A does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials), but where this reference is not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 13,
Claim 13 recites the at least one metamaterial comprises a chiral metamaterial.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraph [0050] that the at least one metamaterial comprises a chiral metamaterial.  While applicant provides Figure 6 and its associated description, Figure 6 does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 6 comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields), but where this reference is not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 14,
Claim 14 recites the at least one metamaterial is configured to produce a negative index of refraction lens.  However, applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The parent applications disclose in paragraphs [0048] and [0049] that the at least one metamaterial is configured to produce a negative index of refraction lens.  While applicant provides Figures 4 and 5 and their associated description, Figures 4 and 5A-5C do not reasonably show how applicant implements the feature as they do not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.   As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils. The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
As to Claim 20,
1) Claim 20 recites “the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” in the last paragraph of the claim. As such, applicant is claiming that three coils are disposed within at least one metamaterial.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813, and these applications do not reasonably disclose how such a feature would be implemented. Applicant is now claiming that three coils are disposed within “at least one” metamaterial, but applicant does not originally disclose the use of more than one metamaterial used with the three coils, and applicant does not disclose how more than one metamaterial could be used in the claimed manner, in the combination.  By stating “at least one,” applicant is reasonably intending to include more than one metamaterial, but such a feature is not found in the instant application, and such a feature is not found in any of the parent applications.  Applicant, furthermore, does not reasonably disclose how more than one metamaterial could be used to effectively collocate the coils in the claimed manner.  Furthermore, applicant does not reasonably disclose how a single metamaterial is used in the claimed manner.  Applicant does not reasonably disclose how the metamaterial performs the above function, regardless of where the coils are located.  Applicant’s instant application does not provide any specific example of how applicant implements the claim features in that applicant does not reasonably explain how the metamaterial is configured to perform the above claim feature.  While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively change the location of the claimed coils in generally or to specifically effectively change the location of the coils to a central common point as seen in Figures 14A-D.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the location of three distinct coils at three distinct locations to a single common point.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1 but where such an application does not disclose the effective changing of a location of a coil or three coils in the claimed manner.  As best understood, merely placing the coils into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design and configuration to allow it to perform the claim function, but where such a design and configuration is not reasonably disclosed.  Furthermore, while applicant does disclose various metamaterials in Figures 3A-6, these metamaterials, as explained further below, come from prior art references that are not specifically designed and configured to perform the claimed function of effectively collocating coils.  As such, while applicant discloses various metamaterial options, applicant does not reasonably explain how these metamaterials are caused to perform the above effective collocation of the coils feature recited in the claims.  The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.  
2) Furthermore, applicant recites” the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” in the last paragraph of the claim, but the Examiner respectfully notes that applicant is therefore essentially claiming that the effective collocation of the coils causes the shrinking of the tool backbone.  However, the parent applications do not recite such a feature. Paragraph [0058] of the parent applications for example state that “the tool backbone 11 is effectively shrunk to an infinitesimal line by being placed in an enclosure within the metamaterial.”  As such, it is the placing of the tool backbone into the metamaterial itself that causes the shrinking of the backbone, and such a feature is not linked to the coils as claimed.  Furthermore, applicant is not reciting an “effective” shrinking of the tool backbone but is instead reciting “shrinking” the tool backbone.  There is a difference in scope between an effective shrinking versus an actual shrinking of the tool backbone as is currently claimed. An actual shrinking of the backbone is not found in any parent application.  
3) Applicant additionally recites that the shrinking of the tool backbone to an infinitesimal line, and the Examiner respectfully notes that, for the reasons noted above, the parent applications do not provide support for a metamaterial located between the coils and the backbone that is capable of performing the above claim feature.  Furthermore, for similar reasons as explained above, applicant does not reasonably explain how the metamaterial either surrounding or just between the coils and the backbone would be capable of performing the above claim feature.  Applicant does not provide any example that reasonably explains how applicant is performing the above claim feature in the parent applications.  The instant application has the same disclosure as the parent applications, and as such, the claim does not find full 112(a) support in either of the parent applications or the instant application.
Therefore, the parent applications do not comply with 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 with regard to the above claim features and as such the instant claims do not find full 112(a) support in the parent applications and are subsequently not entitled to the date of the parent. The disclosure of the instant application is not the same as the parent applications because the claims of the instant application, which are part of the disclosure, add features not found in the parent applications.  Furthermore, the instant claims do not find full 112(a) support in the parent applications because the parent applications do not reasonably explain how applicant implements the metamaterial as explained above.  Therefore, the instant claims have an effective filing date of the actual filing date of the instant application (11/30/2020) and either parent application which published more than one year from the filing date of the instant application is available as prior art against the instant application.
Note:
MPEP 211.05(I)(B) states “The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07 …Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a)  in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application … A claim in the later-filed application is not entitled to the benefit of the filing date of the prior-filed application if the disclosure of the prior-filed application does not enable one skilled in the art to "use" the claimed invention. See In re Hafner, 410 F.2d 1403, 1406, 161 USPQ 783, 786 (CCPA 1969) ("[T]o be entitled to the benefits provided by [35 U.S.C. 120 ], the invention disclosed in the "previously filed" application must be described therein in such a manner as to satisfy all the requirements of the first paragraph of [35 U.S.C.] 112, including that which requires the description to be sufficient to enable one skilled in the art to use the [invention]” … Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949
MPEP 2133.01, citing Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986), states “When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b)” (emphasis added).  While this section is located in the Pre-AIA  location of the MPEP, the case is still applicable in explaining what prior art is available when the parent application does not provide full 112(a) support for child application claims.
Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012), shows a patent issuing from a parent application was applied as the sole prior art reference and the holding of the panel majority was that “the disclosure in a parent patent is a reference against a disclosure in a continuation-in-part patent.” 104 USPQ2d at 1652-53.  This case demonstrates that a parent application may be the sole reference used to reject a child application when the parent publishes more than one year from the effective filing date of the child application and where the parent is not considered to provide full 112(a) support for the child application claims.
This application repeats a substantial portion of prior Application No. 16/415,849, filed 05/17/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 15,
The phrases “the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” in the last paragraph of Claim 1, and “the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial; and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” on the last four lines of Claim 15 lack proper written description.
As such, applicant is claiming that three coils are disposed within at least one metamaterial.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813, and these applications do not reasonably disclose how such a feature would be implemented. Applicant is now claiming that three coils are disposed within “at least one” metamaterial, but applicant does not originally disclose the use of more than one metamaterial used with the three coils, and applicant does not disclose how more than one metamaterial could be used in the claimed manner, in the combination.  By stating “at least one,” applicant is reasonably intending to include more than one metamaterial, but such a feature is not found in the instant application, and such a feature is not found in any of the parent applications.  Applicant, furthermore, does not reasonably disclose how more than one metamaterial could be used to effectively collocate the coils in the claimed manner.  
Furthermore, applicant does not reasonably disclose how a single metamaterial is used in the claimed manner.  Applicant does not reasonably disclose how the metamaterial performs the above function, regardless of where the coils are located.  Applicant’s instant application does not provide any specific example of how applicant implements the claim features in that applicant does not reasonably explain how the metamaterial is configured to perform the above claim feature.  While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively change the location of the claimed coils in generally or to specifically effectively change the location of the coils to a central common point as seen in Figures 14A-D.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the location of three distinct coils at three distinct locations to a single common point.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1 but where such an application does not disclose the effective changing of a location of a coil or three coils in the claimed manner.  As best understood, merely placing the coils into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design and configuration to allow it to perform the claim function, but where such a design and configuration is not reasonably disclosed.  Furthermore, while applicant does disclose various metamaterials in Figures 3A-6, these metamaterials, as explained further below, come from prior art references that are not specifically designed and configured to perform the claimed function of effectively collocating coils.  As such, while applicant discloses various metamaterial options, applicant does not reasonably explain how these metamaterials are caused to perform the above effective collocation of the coils feature recited in the claims.  The above claim feature therefore lacks proper written description because applicant has not reasonably demonstrated possession of the claim feature.
As to Claims 5 and 17,
The phrases “the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line” on lines 1-2 of Claim 5 and “configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line” on lines 1-3 of Claim 17 lack proper written description. 
Applicant does not reasonably disclose how this metamaterial can be used to effectively reduce the tool backbone to an infinitesimal line in the claimed manner.   While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively reduce the tool backbone to an infinitesimal line.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the size of the tool backbone.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1, but where this application does not disclose the effective reduction of a tool backbone to an infinitesimal line in the claimed manner. As best understood, merely placing the backbone into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design to allow it to perform the claim function, but where such a design is not reasonably disclosed.  The above claim feature therefore lacks proper written description because applicant has not reasonably demonstrated possession of the claim feature.
As to Claims 7 and 18,
The phrases “the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-3 of Claim 7 and “configuring the at least one metamaterial comprises configuring the at least one metamaterial to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-4 of Claim 18 lack proper written description.  
While claims can be self-supporting, in the instant case, a mere statement of what the metamaterial can be configured to do without any further explanation as to how it is capable of performing the function lacks proper written description because such an explanation is necessary to establish possession.  Applicant’s specification does not state that the metamaterial can be configured to increase a resolution of the imaging tool by effectively shrinking the coils when collocated at a common point in the combination with the already recited claim 1 features. The embodiment that claim 1 is directed to does not include such a feature combination.  Instead, applicant’s disclosure states in paragraph [0059] that the metamaterial effectively co-locates the three coils at a single point.  However, co-locating the coils does not mean their size has been changed.  Applicant does not reasonably disclose how applicant uses the metamaterial to both change the effective location of the coils as recited in claim 1 and the effective size of the coils.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to allow the above claim feature to be implemented.  
Applicant does not reasonably disclose how this metamaterial can be used to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point in the claimed manner.   While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the size of the coils and a change of location of the coils.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1, but where this application does not disclose the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point in the claimed manner. As best understood, merely placing the coils into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design to allow it to perform the claim function, but where such a design is not reasonably disclosed.  The above claim feature therefore lacks proper written description because applicant has not reasonably demonstrated possession of the claim feature.
As to Claim 9,
The phrase “the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm” on lines 1-2 lacks proper written description.  
Claim 1 recites that the metamaterial is located between the coils and the tool backbone (see the last paragraph of claim 1). The only embodiment of the disclosure that, as best understood, discloses such a feature is that of Figures 14A-D and their associated specification description.  Applicant does not disclose metamaterial located between the coils and the tool backbone and where this metamaterial is also coupled to the tool body via a deployable arm. In light of Figures 14A-D, the metamaterial is already coupled to the tool body.  However, reciting that the metamaterial is coupled to the tool body by a deployable arm reasonably means it is not located on the tool body as shown in Figures 14A-D but is instead located elsewhere.  Applicant, however does not disclose how such a feature can be implemented, and as, applicant does not reasonably disclose how applicant would implement this claim feature.  Furthermore, applicant does not disclose how the above feature would reasonably allow the metamaterial, in the combination, to effectively collocate the coils as recited in claim 1.  Applicant does not reasonably demonstrate possession of the claim feature, in the combination, because applicant does not reasonably explain how a single metamaterial can have the coils and tool backbone disposed within the metamaterial in the claimed manner, as well as be coupled to a tool body via a deployable arm, and how such metamaterial can effectively collocate the coils as recited in claim 1.  Applicant does not provide any examples, formulas, flow charts, or other sufficient level of explanation to demonstrate possession of the claim feature.  As such, the above phrase lacks proper written description.  
As to Claim 10,
The phrase “the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool” on lines 1-2 lacks proper written description. 
Claim 1 recites that the three coils are disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil (see the last paragraph of claim 1). The only embodiment of the disclosure that, as best understood, discloses such a feature is that of Figures 14A-D and their associated specification description.  Applicant does not disclose the three coils are disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, and where this metamaterial is also  located in a moveable pad that is coupled to a tool body of the imaging tool. In light of Figures 14A-D, the metamaterial is already coupled to the tool body.  However, reciting that the metamaterial is located in a pad that is coupled to the tool body reasonably means it is not located on the tool body as shown in Figures 14A-D but is instead located elsewhere.  Applicant, however does not disclose how such a feature can be implemented, and as, applicant does not reasonably disclose how applicant would implement this claim feature.  Furthermore, applicant does not disclose how the above feature would reasonably allow the metamaterial, in the combination, to effectively collocate the coils as recited in claim 1.  Applicant does not reasonably demonstrate possession of the claim feature, in the combination, because applicant does not reasonably explain how a single metamaterial can have the coils and tool backbone disposed within the metamaterial in the claimed manner, as well as be located in a moveable pad that is coupled to a tool body, and how such metamaterial can effectively collocate the coils as recited in claim 1.  Applicant does not provide any examples, formulas, flow charts, or other sufficient level of explanation to demonstrate possession of the claim feature.  As such, the above phrase lacks proper written description.  
As to Claim 11,
The phrase “the at least one metamaterial comprises alternating electric and magnetic metamaterial layers” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraph [0048] that the metamaterial can be realized using alternating electric and magnetic metamaterial layers.  While applicant provides Figure 3B and its associated description, Figure 3B does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3B comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 12,
The phrase “the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon” on lines 1-3 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraph [0047] that the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  While applicant provides Figure 3A and its associated description, Figure 3A does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 13,
The phrase “the at least one metamaterial comprises a chiral metamaterial” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraph [0051] that the at least one metamaterial comprises a chiral metamaterial.  While applicant provides Figure 6 and its associated description, Figure 6 does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 14,
The phrase “the at least one metamaterial is configured to produce a negative index of refraction lens” on lines 1-2 lacks proper written description.  Applicant does not reasonably explain how such a metamaterial can be implemented to allow it to effectively collocate the coils as recited in claim 1.  The instant application discloses in paragraphs [0049] and [0050] that the at least one metamaterial is configured to produce a negative index of refraction lens.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils, and as such, this feature does have proper written description.
As to Claim 20,
The phrase “the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coils” on the last four lines lacks proper written description.
1) Claim 20 recites “the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” in the last paragraph of the claim. As such, applicant is claiming that three coils are disposed within at least one metamaterial.  Applicant however does not disclose such a feature in the parent applications of 16/415,849 or 15/316,813, and these applications do not reasonably disclose how such a feature would be implemented. Applicant is now claiming that three coils are disposed within “at least one” metamaterial, but applicant does not originally disclose the use of more than one metamaterial used with the three coils, and applicant does not disclose how more than one metamaterial could be used in the claimed manner, in the combination.  By stating “at least one,” applicant is reasonably intending to include more than one metamaterial, but such a feature is not found in the instant application, and such a feature is not found in any of the parent applications.  Applicant, furthermore, does not reasonably disclose how more than one metamaterial could be used to effectively collocate the coils in the claimed manner.  Furthermore, applicant does not reasonably disclose how a single metamaterial is used in the claimed manner.  Applicant does not reasonably disclose how the metamaterial performs the above function, regardless of where the coils are located.  Applicant’s instant application does not provide any specific example of how applicant implements the claim features in that applicant does not reasonably explain how the metamaterial is configured to perform the above claim feature.  While applicant does disclose formulas in paragraphs [0041]-[0044], these formulas, as best understood, are generalized formulas that do not specifically and reasonably explain how applicant uses metamaterials to effectively change the location of the claimed coils in generally or to specifically effectively change the location of the coils to a central common point as seen in Figures 14A-D.  These equations alone would not allow a person of ordinary skill in the art to implement the claim feature as they do not, for example, explain how applicant implements a transformation of the location of three distinct coils at three distinct locations to a single common point.  As evidence, the Examiner notes that applicant discloses the same equations in US 2016/0327677 A1 but where such an application does not disclose the effective changing of a location of a coil or three coils in the claimed manner.  As best understood, merely placing the coils into any metamaterial would not produce the claimed effect and instead the metamaterial would require a specific design and configuration to allow it to perform the claim function, but where such a design and configuration is not reasonably disclosed.  Furthermore, while applicant does disclose various metamaterials in Figures 3A-6, these metamaterials, as explained further below, come from prior art references that are not specifically designed and configured to perform the claimed function of effectively collocating coils.  As such, while applicant discloses various metamaterial options, applicant does not reasonably explain how these metamaterials are caused to perform the above effective collocation of the coils feature recited in the claims.  The above claim feature therefore lacks proper written description because applicant has not reasonably demonstrated possession of the claim feature.
2) Applicant recites the actual shrinking of the backbone and not an effective shrinking of the backbone.  Applicant’s disclosure does not provide any explanation as to how the backbone can actually be shrunk in the claimed manner.  Applicant’s paragraph [0059] explains that the backbone “is effectively shrunk,” but being effectively shrunk is not the same scope as being shrunk.  As such, the above phrase lacks proper written description.
3) Applicant recites that the metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone “to shrink the tool backbone into an infinitesimal line.”  However, applicant’s disclosure does not make any connection between the effective collocation of the coils and the shrinking of the tool backbone.  In fact, paragraph [0059] of applicant’s disclosure states “the tool backbone 11 is effectively shrunk to an infinitesimal line by being placed in an enclosure of the metamaterial.”  As such, it is the placement of the backbone within the metamaterial, and not the collocation of the coils, that causes the shrinking of the backbone. Because applicant does not explain how collocating the coils causes the shrinking of the backbone as claimed, the above phrase lacks proper written description.  
As to Claims 2, 4-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for certain aspects of the invention like how the physical components such as the coils and metamaterial are placed with respect to each other, does not reasonably provide enablement for 1) the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil as recited in the last paragraph of Claim 1 and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil on the last two lines of Claim 15; 2) at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line on lines 1-2 of Claim 5 and configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line on lines 1-3 of Claim 17; 3) the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-3 of Claim 7 and configuring the at least one metamaterial comprises configuring the at least one metamaterial to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point on lines 1-4 of Claim 18; 4) the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm on lines 1-2 of Claim 9; 5) the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool on lines 1-2 of Claim 10; 6) the at least one metamaterial comprises alternating electric and magnetic metamaterial layers on lines 1-2 of Claim 11; 7) the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon on lines 1-3 of Claim 12; 8) the at least one metamaterial comprises a chiral metamaterial on lines 1-2 of Claim 13; 9) the at least one metamaterial is configured to produce a negative index of refraction lens on lines 1-2 of Claim 14; and 10) the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coils on the last four lines of Claim 20. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above metamaterial to allow for above claim feature as applicant does not reasonably explain how the metamaterial is implemented with a sufficient level of detail to allow a person to understand how applicant is implementing the claim feature without undue experimentation. This is a scope of enablement rejection because the specification does not enable one of ordinary skill to make or use the invention commensurate with the scope of the claims without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)
As to factor (A), the Examiner notes that the claims 1-20 are unbounded.  
1) As to Claims 1 and 15,
Applicant has not provided any explanation as to how applicant is implementing wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claims 1 and 15 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
2) As to Claims 5 and 17,
Applicant has not provided any explanation as to how applicant is implementing at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line and as such claims 5 and 17 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
3) As to Claims 7 and 18,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point and as such claims 7 and 18 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.
4) As to Claim 9,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm and where the metamaterial would be able to perform the effective change of location of the coils recited in claim 1, and as such claim 9 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner. 
5) As to Claim 10,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool and where the metamaterial would be able to perform the effective change of location of the coils recited in claim 1, and as such claim 10 would cover any and every way possible to accomplish the claim feature. Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner. 
6) As to Claim 11,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises alternating electric and magnetic metamaterial layers, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 11 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  Applicant discloses Figure 3B, but this figure comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils.
7) As to Claim 12,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 12 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  While applicant provides Figure 3A and its associated description, Figure 3A does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 3A comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils.
8) As to Claim 13,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial comprises a chiral metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 13 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  While applicant provides Figure 6 and its associated description, Figure 6 does not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils.  In fact, Figure 6 comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils.
9) As to Claim 14,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to produce a negative index of refraction lens, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil and as such claim 14 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not disclose how applicant uses this metamaterial to achieve the claimed effective changing of the location of the coils.
10) As to Claim 20,
Applicant has not provided any explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coils and as such claim 20 would cover any and every way possible to accomplish the claim feature.  Applicant discloses certain formulas in the disclosure, but applicant does not use these equations or provide any other disclosure in any manner to demonstrate how the metamaterial can be configured in the above claimed manner. 
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  
1) As to Claims 1 and 15,
Applicant does not provide any example of how the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
2) As to Claims 5 and 17,
Applicant does not provide any example of how the least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective size of a tool backbone, let alone reducing the size to an infinitesimal line as claimed.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
3) As to Claims 7 and 18,
Applicant does not provide any example of how the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective size of the coils, let alone reducing three coils located at a common point as claimed.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
4) As to Claim 9,
Applicant does not provide any example of how the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm in combination with the features of claim 1 where the metamaterial is located between the coils and tool backbone, and where the metamaterial effectively changes the location of the coils as claimed.  The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone and is coupled to a tool body of the imaging tool via a deployable arm is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function in combination with the at least one metamaterial being coupled to a tool body of the imaging tool via a deployable arm.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective size of the coils, let alone reducing three coils located at a common point as claimed or the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.  Applicant does not provide a working example of the combination of the features of claim 1 and the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm. Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.
5) As to Claim 10,
Applicant does not provide any example of how the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool in combination with the features of claim 1 where the metamaterial is located between the coils and tool backbone, and where the metamaterial effectively changes the location of the coils as claimed.  The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone and is located in a moveable pad that is coupled to a tool body of the imaging tool, and is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function in combination with the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective size of the coils, or t the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool, and where the metamaterial is also located between the coils and tool backbone.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.  Applicant does not provide a working example of the combination of the features of claim 1 and the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool. Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.
6) As to Claim 11,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial comprises alternating electric and magnetic metamaterial layers. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the at least one metamaterial can comprise alternating electric and magnetic metamaterial layers and be capable or configured to perform the claim feature of effectively collocating the coils. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function and where the at least one metamaterial comprises alternating electric and magnetic metamaterial layers.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  Applicant discloses Figure 3B, but this figure comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
7) As to Claim 12,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon and be capable or configured to perform the claim feature of effectively collocating the coils. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function and where the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  Applicant discloses Figure 3A, but this figure comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.
8) As to Claim 13,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial comprises a chiral metamaterial. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the at least one metamaterial comprises a chiral metamaterial and be capable or configured to perform the claim feature of effectively collocating the coils. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function and where the at least one metamaterial comprises a chiral metamaterial.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  Applicant discloses Figure 6, but this figure comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.
8) As to Claim 14,
Applicant does not provide any example of how applicant implements the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil in combination with the at least one metamaterial is configured to produce a negative index of refraction lens. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the at least one metamaterial is configured to produce a negative index of refraction lens and is capable or configured to perform the claim feature of effectively collocating the coils. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function and where the at least one metamaterial is configured to produce a negative index of refraction lens.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed. Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.
19) As to Claim 20,
Applicant does not provide any example of how the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil. The specification is silent as to how applicant implements the above claim feature in that applicant does not disclose how the metamaterial between the coils and the backbone is capable or is configured to perform the claim feature. Applicant further does not disclose how the entirety of the metamaterial shown in Figures 14A-D can perform such a function.  Applicant provides what are, as best understood, generalized formulas that generally pertain to metamaterials in paragraphs [0041]-[0044], but these formulas do not reasonably explain how applicant implements the above claim features.  The Examiner notes that applicant discloses the exact same equations in US 2016/0327677 A1 but where this application is not directed to changing the effective location of coils, let alone changing the effective location of three coils to a single common center point as claimed.  These equations are further not disclose to shrink or effectively shrink the backbone as claimed, or explain how the collocation of the coils can cause a shrinking of the backbone as claimed.  Applicant does not provide any working example as to how applicant implements the above claim feature in that applicant does not provide any specific example, formula, flow chart, specific metamaterial structure specially designed to perform the above claim feature, or any other specific example to implement the claim feature.  Specifically, applicant does not reasonably explain 1) how applicant configures the metamaterial to cause the collocation of the coils, 2) how applicant configures the metamaterial to shrink the tool backbone, and 3) how the collocation of the coils causes the shrinking of the tool backbone.  Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed metamaterial feature.    
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  
1) As to Claims 1 and 15,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone with metamaterial located between the coils and tool body or with metamaterial surrounding the coils, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of changing the effective location of the coils to a common center point in a tool backbone.  
2) As to Claims 5 and 17, 
Applicant provides no examples or explanation as to how applicant is implementing the least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective reduction of the tool backbone to an infinitesimal line, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of changing the effective size of the tool backbone to therefore cause the least one metamaterial to be configured to effectively reduce the tool backbone to an infinitesimal line.  
3) As to Claims 7 and 18,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the at least one metamaterial to be  configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of changing the effective size of the coils and to virtually locate them at a common point.  
4) As to Claim 9,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm,  where the metamaterial is also located between the coils and tool backbone, and how such a metamaterial can be configured to effectively collocate the coils as claimed.  Applicant does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the at least one metamaterial to be configured to effectively collocate the coils as claimed while both being between the coils and the tool backbone and by being coupled to the tool body by a deployable arm, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of virtually locating them at a common point using a metamaterial located as is claimed and be located and positioned as claimed.
5) As to Claim 10,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool, where the metamaterial is also located between the coils and tool backbone, and how such a metamaterial can be configured to effectively collocate the coils as claimed.  Applicant does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the at least one metamaterial to be configured to effectively collocate the coils as claimed while both being between the coils and the tool backbone and by being located in a moveable pad coupled to the tool body, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function of virtually locating them at a common point using a metamaterial located as is claimed and be located and positioned as claimed.
6) As to Claim 11,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises alternating electric and magnetic metamaterial layers.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  Applicant discloses Figure 3B, but this figure comes directly from Figure 2 of Tichit et al. (Antenna Design Concepts Based on Transformation Electromagnetics Approach).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.
7) As to Claim 12,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  Applicant discloses Figure 3A, but this figure comes directly from Figure 4A of Alitalo et al. (Electromagnetic cloaking with metamaterials).  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.
8) As to Claim 13,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial comprises a chiral metamaterial.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  Applicant discloses Figure 6, but this figure comes directly from Figure 3 of Pendry (Metamaterials and the Control of Electromagnetic Fields) which does not disclose the above collocation feature of three coils as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.
9) As to Claim 14,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil with the at least one metamaterial is configured to produce a negative index of refraction lens.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant provides Figures 4-5C and their associated description, Figures 4-5C do not reasonably show how applicant implements the feature as it does not provide a sufficient explanation as to how the disclosed metamaterial would achieve the effective change of location of the coils. In fact, Figures 4 comes directly from Figure 2 of Wilson et al. (Multifocal flat lens with left-handed metamaterial), Figures 5A and 5B come directly from Figure 2C of Freire et al. (Experimental demonstration of a μ=-1 metamaterial lens for magnetic resonance imaging), and Figure 5C comes directly from Figure 2A of Xie et al. (Proposal of Cylindrical Rolled-Up Metamaterial Lenses for Magnetic Resonance Imaging Application and Preliminary Experimental Demonstration), but where these references are not disclosed to perform the claimed subject matter as claimed.  As such, applicant is disclosing a prior art metamaterial that was not designed to perform the required feature of claim 1.
10) As to Claim 20,
Applicant provides no examples or explanation as to how applicant is implementing the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil.  Applicant further does not provide any details on how such a metamaterial can be implemented to achieve the claimed feature.  A person of ordinary skill in the art would therefore have to independently figure out 1) how the metamaterial can be configured to cause the effective location of three distinct coils separately located from each other to be collocated at a common point within a tool backbone with metamaterial located between the coils and tool body or with metamaterial surrounding the coils, 2) how the metamaterial can be configured to shrink or effectively shrink the tool backbone, and 3) how the collocation of the coils can cause the shrinking of the backbone, including the necessarily formulas, angles, and other structural features necessarily to allow for the design and implementation of the metamaterial that can perform the claimed feature.  While applicant does disclose metamaterials in Figures 3A-6, this disclosure is of generalized metamaterials that can be used for the above claimed feature but where applicant does not reasonably explain how they can be used to achieve the above claimed function. 
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed features encompass any and all metamaterial structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claims 1-2 and 4-20 are rejected under 35 U.S.C. §112(a) for lacking an enabling disclosure commensurate with the scope of the claims.
As to Claims 2 and 4-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
(Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02.
In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone extending axially through the imaging tool parallel with the borehole, the electromagnetic field generator comprising: three coils radially disposed around a common point within the tool backbone, wherein each of the three coils are orthogonally oriented with respect to each other along a different axis, each coil generating an electromagnetic field; and the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil” on lines 1-11 is indefinite.
1) Claim 1 is directed towards “An electromagnetic field generator,” and thus the claim features that follow further define the generator itself.  While the electromagnetic field generator is recited to be “for an imaging tool,” such a recitation only describes an intended use of the electromagnetic generator.  However, applicant in the above claim recites structural features of the imaging tool, and then recites such features in a positive manner.  For example, applicant recites that the three coils are radially disposed around a common point within the tool backbone, that the coils and tool backbone are disposed within the metamaterial, and that the metamaterial is configured to effectively collocate the coils within the tool backbone.  However, the imaging tool and its structural features, such as the tool backbone, are not part of the electromagnetic field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
2) The phrase “each coil generating an electromagnetic field” is indefinite because claim 1 is an apparatus claim and it is indefinite to claim a method of using the apparatus inside an apparatus claim (see MPEP 2173.05(p)(II)).  Stating that each coil generating an electromagnetic field is equivalent to reciting generating an electromagnetic field using with each coil.  As explained in the above MPEP section, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean “each coil is configured to generate an electromagnetic field.”
As to Claim 4,
The phrase “the common point of colocation within the tool backbone is on a central axis of the tool backbone” on lines 1-2 is indefinite. This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the common point is located within the tool backbone is indefinite because the tool backbone is required by this feature but where it is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 5,
The phrase “the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line” on lines 1-2 is indefinite.  This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line is indefinite because it is unclear how the metamaterial can be configured to reduce the tool backbone to an infinitesimal line when the tool backbone is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 6,
The phrase “one coil is aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone” on lines 1-2 is indefinite.
1) Applicant recites “one coil” but this recitation is made distinctly from the three coils already recited in claim 1. However, applicant does not disclose an embodiment of four coils along with the features of claim 1, and thus applicant, as best understood, intends the above coil to be one of the three coils recited in claim 1.  The above phrase is therefore indefinite because the relationship and difference between the above coil and the three coils of claim 1 is unclear.
2) This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that one coil is aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone is indefinite because it is unclear how the one coil can be aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone when the tool backbone is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 7,
The phrase “the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point” on lines 1-3 is indefinite. This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the at least one metamaterial is configured to increase a resolution of the imaging tool is indefinite because it is unclear how the imaging tool resolution can be increased when the imaging tool is not part of the field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 9,
The phrase “the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm” on lines 1-2 is indefinite.  This claim is rejected for similar reasons as noted above.  Claim 1 is directed towards the electromagnetic field generator, and the tool and the tool backbone are not part of the electromagnetic field generator.  As such, reciting that the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm is indefinite because it is unclear how the metamaterial can be coupled to a tool body or a deployable arm when neither of these features are part of the electromagnetic field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
As to Claim 15,
The phrase “each coil generating an electromagnetic field” on lines 5-6 is indefinite.  Claim 15 is directed towards a method of manufacturing an imaging tool, and thus is directed towards how the tool is manufactured.  The above phrase however is not directed towards a method of manufacturing the imaging tool and is instead directed towards a method of using the tool.  Applicant is positively reciting the use of part of the tool (using the coils to generate an electromagnetic field) in the same positive manner as applicant recites the manufacturing claim features.  As such, and in light of MPEP 2173.05(p)(II), this claim is indefinite because it is unclear what statutory category this claim should be examined under.  While the above MPEP section is directed towards a product and process of using the product in the same claim, the underlying rationale still applies in the instant case because the underlying issue is that, in certain instances, when applicant positive recites claim features in a manner that would cause some of the claim features to fall under different statutory categories, the claim is indefinite because it is unclear how each of the claim features should be treated.  This claim is therefore indefinite.  
As to Claim 20,
The phrase “An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone extending axially through the imaging tool parallel with the borehole, the electromagnetic field generator comprising: a plurality of coils radially disposed around a common point within the tool backbone, wherein each of the plurality of coils are orthogonally oriented with respect to each other along a different axis, each of the plurality of coils generating an electromagnetic field; and the three coils disposed within at least one metamaterial and the tool backbone placed within an enclosure within the at least one metamaterial, wherein the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil” on lines 1-12 is indefinite.
1) Claim 1 is directed towards “An electromagnetic field generator,” and thus the claim features that follow further define the generator itself.  While the electromagnetic field generator is recited to be “for an imaging tool,” such a recitation only describes an intended use of the electromagnetic generator.  However, applicant in the above claim recites structural features of the imaging tool, and then recites such features in a positive manner.  For example, applicant recites that the three coils are radially disposed around a common point within the tool backbone, that the metamaterial is disposed between each of the coils and the tool backbone, and that the metamaterial is configured to effectively collocate the coils within the tool backbone and to shrink the tool backbone.  However, the imaging tool and its structural features, such as the tool backbone, are not part of the electromagnetic field generator.  As such, it is unclear which features are and are not required by the claim are unclear as applicant is requiring features not part of the field generator to be in the claim.  
2) The phrase “each of the plurality of coils generating an electromagnetic field” is indefinite because claim 20 is an apparatus claim and it is indefinite to claim a method of using the apparatus inside an apparatus claim (see MPEP 2173.05(p)(II)).  Stating that each coil generating an electromagnetic field is equivalent to reciting generating an electromagnetic field using with each coil.  As explained in the above MPEP section, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean “each of the plurality of coils is configured to generate an electromagnetic field.”
3) Applicant does not previously recite “three coils,” and it is therefore unclear what three coils applicant is referencing with this phrase.  Furthermore, the difference and relationship between the three coils in the last paragraph and the plurality of coils recited in the second paragraph is unclear because, as best understood, they are referring to the same coils but are being distinctly recited.  
As to Claims 2-14 and 16-19,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouda et al. (Fouda) (US 2019/0277995).
Note: While Fouda is a parent application of the instant application, because the instant application does not have full 112(a) support in the parent application, the instant application has an effective filing date that is more than one year from the publication date of Fouda.  As such, Fouda is available as prior art.  Also note that there is no requirement that Fouda have proper 112(a) written description for its subject matter to be available as prior art.
As to Claim 1,
Fouda discloses An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (11) extending axially through the imaging tool parallel with the borehole (Figures 14A,14B), the electromagnetic field generator comprising: three coils (7a, 7b, 7c) radially disposed around a common point within the tool backbone (Figures 14B,14D), wherein each of the three coils are orthogonally oriented with respect to each other along a different axis (Figure 14D), each coil generating an electromagnetic field (Figure 14A-D / note the coils are capable of generating the claimed field); the three coils disposed within at least one metamaterial (8) and the tool backbone placed within the at least one metamaterial (Figures 14B,14D / note the coils are embedded in the metamaterial and thus part must be located between coils and backbone), wherein the at least one metamaterial is configured to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil (Paragraph [0058]), (Figures 14A-14D).
As to Claim 15,
Fouda discloses A method for manufacturing an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (11) extending axially through the imaging tool parallel with the borehole (Figures 14A,14B), the method comprising: radially disposing three coils (7a, 7b, 7c) around a common point within the tool backbone (Figures 14B,14D); orienting the three coils with respect to each other along a different axis (Figure 14D), each coil generating an electromagnetic field (Figure 14A-D / note the coils are capable of generating the claimed field); the three coils disposed within at least one metamaterial (8) and the tool backbone placed within the at least one metamaterial (Figures 14A-14D); and configuring the at least one metamaterial to effectively collocate the three coils at the common point within the tool backbone to produce a virtual centralized triaxial coil (Paragraph [0058]), (Figures 14A-14D).
As to Claims 2 and 16,
Fouda discloses at least one of the three coils is embedded within the at least one metamaterial (Paragraph [0058]), (Figures 14A-D). 
As to Claim 4,
Fouda discloses the common point of colocation within the tool backbone is on a central axis of the tool backbone (Figures 14A-D).
As to Claims 5 and 17,
Fouda discloses the at least one metamaterial is configured to effectively reduce the tool backbone to an infinitesimal line, configuring the at least one metamaterial comprises configuring the at least one metamaterial to effectively reduce the tool backbone to an infinitesimal line. (Paragraph [0058]). 
As to Claim 6,
Fouda discloses one coil is aligned with an axis of the tool backbone and two axes are orthogonal to the tool backbone (Figures 14A-D), (Paragraph [0058]).
As to Claims 7 and 18,
Fouda discloses the at least one metamaterial is configured to increase a resolution of the imaging tool by effectively shrinking the three coils when collocated at the common point (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can perform such a feature, then Fouda must also be reasonably capable of performing the claim feature.).
As to Claims 8 and 19,
Fouda discloses wherein the three coils are physically uncoupled (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can perform such a feature, then Fouda must also be reasonably capable of performing the claim feature.).
As to Claim 9,
Fouda discloses the at least one metamaterial is coupled to a tool body of the imaging tool via a deployable arm (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can be said to be located in such a manner, then Fouda must also reasonably include this feature).
As to Claim 10,
Fouda discloses the at least one metamaterial is located in a moveable pad that is coupled to a tool body of the imaging tool (Figures 14A-D), (Paragraph [0058] / note that while Fouda does not expressly disclose the above claim feature, the specification and figures of Fouda are the same as applicant.  As such, if applicant’s metamaterial can be said to be located in such a manner, then Fouda must also reasonably include this feature).
As to Claim 11,
Fouda discloses the at least one metamaterial comprises alternating electric and magnetic metamaterial layers (Paragraph [0047]).
As to Claim 12,
Fouda discloses the at least one metamaterial comprises concentric cylinders having a plurality of split ring resonators printed thereon (Figure 3A), (Paragraph [0046]).
As to Claim 13,
Fouda discloses the at least one metamaterial comprises a chiral metamaterial (Paragraph [0050]).
As to Claim 14,
Fouda discloses the at least one metamaterial is configured to produce a negative index of refraction lens (Paragraphs [0048],[0049]).
As to Claim 20,
Fouda discloses An electromagnetic field generator for an imaging tool providing induction-based imaging of a borehole, the imaging tool including a tool backbone (110) extending axially through the imaging tool parallel with the borehole (Figures 14A,14B), the electromagnetic field generator comprising: a plurality of coils (7a, 7b, 7c) radially disposed around a common point within the tool backbone (Figures 14B,14D), wherein each of the plurality of coils are orthogonally oriented with respect to each other along a different axis (Figure 14D), each of the plurality of coils generating an electromagnetic field; the three coils disposed within at least one metamaterial (8) and the tool backbone placed within the at least one metamaterial (Figures 14A-14D), wherein the at least one metamaterial is configured to effectively collocate the plurality of coils at the common point within the tool backbone to shrink the tool backbone into an infinitesimal line and produce a virtual centralized multi-axial coil (Paragraph [0058]), (Figures 14A-14D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858